                                  1

                                  2

                                  3

                                  4

                                  5                           IN THE UNITED STATES DISTRICT COURT

                                  6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      BAK USA TECHNOLOGIES CORP.,                  Case No. 18-cv-05744-MMC
                                                  Plaintiff/Counterclaim Defendant,
                                  9
                                                                                      ORDER GRANTING MOTION TO
                                                  v.                                  WITHDRAW; DIRECTIONS TO
                                  10
                                                                                      CLERK; DIRECTIONS TO PLAINTIFF
                                  11     ELITEGROUP COMPUTER SYSTEMS,
                                         INC.,                                        Re: Dkt. No. 22
                                  12
Northern District of California




                                                  Defendant/Counterclaimant.
 United States District Court




                                  13

                                  14         Before the Court is the motion, filed November 29, 2018, by Jonathan W. Brown

                                  15   and Lipsitz Green Scime Cambria LLP, "to Withdraw[ ] as Counsel for Plaintiff and

                                  16   Counterclaim Defendant." No response to the motion has been filed.

                                  17         Having read and considered the papers filed in support of the motion, the Court,

                                  18   finding good cause for the relief sought, hereby GRANTS the motion.

                                  19         The Clerk is hereby DIRECTED to amend the docket to include the following

                                  20   contact information for plaintiff/counterclaim defendant BAK USA Technologies Corp.

                                  21   ("BAK"):

                                  22                                BAK USA Technologies Corp.
                                                                    436 Michigan Avenue
                                  23                                Buffalo NY 14203
                                  24         BAK is hereby advised that it may not appear in court without counsel. See C.E.

                                  25   Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir. 1987) (affirming

                                  26   dismissal of complaint brought on behalf of corporation, where corporation did not appear

                                  27   through counsel). Accordingly, BAK is hereby DIRECTED to cause new counsel to file,

                                  28   no later than January 25, 2019, a notice of appearance on behalf of BAK. If no such
                                  1    appearance has been filed by said date, the Court will dismiss BAK's claims. See id.

                                  2          IT IS SO ORDERED.

                                  3

                                  4    Dated: January 3, 2019
                                                                                            MAXINE M. CHESNEY
                                  5                                                         United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
